Appeals by the defendant from (1) a judgment of the Supreme Court, Kings County (Harms, J.), rendered April 20, 2006, convicting him of criminal sale of a controlled substance in the third degree (two counts), upon a jury verdict, and imposing sentence, and (2) a resentence of the same court, imposed October 4, 2007.
Ordered that the judgment and the resentence are affirmed.
The defendant’s contention that a portion of the court’s jury charge deprived him of the force of his defense (see generally People v Williams, 5 NY3d 732 [2005]) is unpreserved for appellate review (see CPL 470.05 [2]). In any event, any error in this portion of the jury charge was harmless (see People v Crimmins, 36 NY2d 230 [1975]). The defendant’s remaining contentions with respect to additional alleged errors in stated portions of the jury charge are also unpreserved for appellate review (see CPL 470.05 [2]) and, in any event, are without merit.
The defendant’s contention that the trial court’s Allen charge (see Allen v United States, 164 US 492 [1896]), was improper is also unpreserved for appellate review (see CPL 470.05 [2]). In any event, the charge as a whole was balanced, proper, and encouraging rather than coercive (see People v Kinard, 215 AD2d 591 [1995]).
Contrary to the defendant’s contention, he received meaningful representation (see People v Seaton, 45 AD3d 875, 876 [2007]; see also People v Benevento, 91 NY2d 708 [1998]; People v Baldi, 54 NY2d 137 [1981]).
The resentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Ritter, J.E, Miller, Dillon and McCarthy, JJ., concur.